Citation Nr: 1428190	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-31 932 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a low back disorder, to include degenerative disc disease and lumbar spinal stenosis.


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1987 to December 2007, including service in Iraq from April 2003 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for a lumbar spine disability and assigned a 10 percent rating.    

The claims of entitlement to a disability rating in excess of 10 percent for a lumbar spine disorder and entitlement to service connection for a left leg disorder were before the Board in August 2013.  The Board remanded the claims to obtain a contemporaneous VA examination of the Veteran's low back disorder and a medical opinion regarding the nature and etiology of the Veteran's left leg condition.  After obtaining VA opinions regarding the nature and etiology of the Veteran's left leg condition, the RO granted service connection for radiculopathy of the left lower extremity in a February 2014 rating decision.  The Veteran was mailed notification of this rating decision and he has not expressed disagreement with the disability rating assigned to his left leg radiculopathy at this time.  As such, this issue is not before the Board.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).

In regards to the Veteran's claim for a disability rating in excess of 10 percent for his low back disorder, the Board finds that there was substantial compliance with the August 2013 remand directives as an adequate VA examination was conducted in November 2013.  Accordingly, the Board can proceed with the adjudication of this claim.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Throughout the entire appeal, the Veteran's service-connected low back disorder is manifested by forward flexion to at least 80 degrees with painful motion but without ankylosis, incapacitating episodes, or bowel or bladder abnormalities.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for the Veteran's low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify 

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  February 2009 and November 2010 notice letters informed the Veteran of the general criteria for determining how a disability rating and an effective date of an award of an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran's service treatment records have been associated with the claims file, as well as VA treatment records dated through November 2013.  The claims file does not reveal outstanding pertinent private treatment records.    

The Veteran was afforded VA examinations of the lumbar spine in June 2009, November 2010, and November 2013.  These VA examination reports are adequate for rating purposes as the examiners conducted an appropriate evaluation of the Veteran, considered the Veteran's competent lay statements, and noted examination findings as to the severity of the Veteran's low back disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that there was substantial compliance with the August 2013 remand directives.  Pertinent records of VA treatment dated through November 2013 have been associated with the claims files.  As noted above, an adequate November 2013 VA examination was obtained.  The Board notes that although the examiner did not review the claims file as requested, the November 2013 VA examination is still adequate for rating purposes as the examiner provided sufficient details regarding the Veteran's disability picture to allow adjudication of the claim.  As such, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
        
As such, VA has complied with its duties to notify and assist.  

Applicable Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Evidence and Analysis 

By way of background, a January 2010 rating decision granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent rating, effective January 28, 2009.  The Veteran contends that he is entitled to a disability rating in excess of 10 percent as he experiences flare-ups of pain that result in functional loss and impairment.  See March 2009 lay statement and December 2011 VA Form 9.  However, careful review of the record reveals that the Veteran is not entitled to a disability rating in excess of 10 percent.  

The Veteran was afforded a June 2009 VA examination.  The June 2009 VA examination report revealed that the Veteran experienced intermittent lumbar pain and that the pain radiated to the lower extremities.  His gait was normal, ambulation was not significantly affected, and he did not use an assistive device to ambulate.  It was noted that the Veteran has no history of back surgery.  The Veteran described no discrete flare-ups and he had not been prescribed bed rest in the past twelve months.  He was diagnosed with mild degenerative disc disease of the lumbar spine and it was noted that his occupation as a sheriff's deputy was not significantly affected by the lumbar spine disorder.  The Veteran had forward flexion to 90 degrees but with painful motion.  It was noted that the Veteran had pain-free forward flexion at 60 degrees.  His extension was to 30 degrees, his right and left lateral flexion was to 45 degrees, and his left and right rotation was to 50 degrees.  The examiner stated that the Veteran's range of motion was not additionally limited following repetitive motion testing.  There was no lumbar spine tenderness or muscle spasm present on examination and the Veteran had a negative left and right straight leg raise test.      

A December 2008 MRI revealed that the Veteran had mild central stenosis.  VA treatment records indicated that the Veteran participated in physical therapy for his low back pain.  The records stated that the Veteran experienced pain approximately eight hours into a twelve hour shift as a police officer and that he cannot sit or drive for more than one hour without increased low back pain.  See January 2009 and March 2009 VA treatment records.  A December 2009 VA treatment record noted a decreased range of motion of the lumbar spine due to pain in the lower back and that the Veteran experienced difficulty with shaving, dressing, and household chores.  A January 2010 MRI revealed an increased degree of central canal stenosis.  VA treatment records from 2010 continued to note abnormal flexion and extension of the lumbar spine and also noted that the Veteran had steroid injections of the lumbar spine and left piriformis muscle.

A November 2010 VA examination noted that the Veteran did not have limitations in walking but that he did have difficulty with walking prior to the March 2010 steroid injection.  The Veteran reported no flare-ups since the steroid injection.  His gait was described as normal and he did not require the use of an assistive device to ambulate.  The Veteran had forward flexion to 80 degrees but painful motion was noted on examination.  He experienced pain-free forward flexion to 30 degrees.  He had extension to 30 degrees, right and left lateral flexion to 40 degrees, and left and right rotation to 50 degrees.  The examiner noted that the Veteran did not experience additional limitations due to pain or fatigue following repetitive motion testing.  It was further noted that the Veteran had tenderness of the lumbar spine but did not experience muscle spasms.  He was not prescribed bed rest in the past twelve months.  The examiner noted that the Veteran was employed and that his lumbar spine does impact his ability to wear his weapons belt and get in and out of vehicles.  

VA treatment records dated 2011 through 2013 continued to note that the Veteran had decreased lumbar flexion due to pain.  A September 2013 treatment record indicated that the Veteran had pain of the lower back while working a ten hour shift.  An October 2013 MRI of the lumbar spine revealed that the Veteran's alignment was within normal limits and that he had degenerative disc disease with some progression. 

A November 2013 VA examination report revealed that the Veteran had forward flexion to 90 degrees or greater with no objective evidence of painful motion.  He had extension to 30 degrees or greater, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees.  There were no additional limitations of range of motion after repetitive motion testing.  The examiner noted no functional loss or functional impairment of the lumbar spine, no guarding, and no muscle spasms.  The examiner stated that the Veteran does not have IVDS but did note that in August 2013, the Veteran experienced a flare-up severe enough to confine him to his couch.  It was also noted that the Veteran does not require an assistive device to ambulate and that his low back condition does not impact his ability to work.          

The Board finds that a disability rating in excess of 10 percent is not warranted.  The medical evidence of record has revealed that the Veteran does not have ankylosis of the lumbar spine and it also has revealed that the Veteran does not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  At no point during the pendency of the appeal has the Veteran's combined range of motion of the lumbar spine been limited to less than 120 degrees.  

Furthermore, the range of motion testing reported in the Veteran's three VA examination reports indicate that he had forward flexion to at least 80 degrees but with painful motion.  The Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca, 8 Vet. App. at 205-206.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  The Board acknowledges the Veteran's statements regarding difficultly shaving, dressing, and getting in and out of cars, however, the November 2013 VA examination report noted no functional loss or functional impairment of the lumbar spine.  The VA examination reports indicate that the Veteran did not have additional loss of range of motion due to repetitive testing and that the Veteran's activities of daily living are not significantly affected by the low back disorder.  Given the Veteran's ability to perform physical tasks and his overall range of motion, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent.  

A higher rating under the formula for rating IVDS based on incapacitating episodes is also not warranted.  Although an August 2013 incapacitating episode was noted, the November 2013 VA examination report stated that the Veteran did not have IVDS of the lumbar spine.  As such, this formula is not applicable.  Even if such formula was applicable, the medical evidence of record does not indicate that the Veteran was prescribed bed rest totaling at least two weeks.      
            
Although the Board notes that the Veteran has asserted some problems with bowel impairment, January 2009 and September 2013 VA treatment records, as well as the November 2013 VA examination report indicated that the Veteran does not have a bowel or bladder impairment associated with his low back disorder.  Furthermore, the Board notes that the Veteran is currently service-connected for radiculopathy of the left lower extremity.  The Board acknowledges the Veteran's lay statements regarding radiating pain to the right lower extremity, however, the November 2013 VA examination report does not indicate that the Veteran has radiculopathy of the right lower extremity.         

In reaching the decision that a disability rating in excess of 10 percent for the Veteran's low back disorder is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
The Board further finds that a staged rating is not warranted in the present case as the Veteran's condition was consistently manifested by forward flexion to at least 80 degrees.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
    
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  The manifestations of the Veteran's service-connected low back disorder, including limitations of range of motion, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's low back disorder and referral for consideration of extraschedular rating is not warranted. 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record noted that the Veteran has some difficulty at work due to his low back disorder, he is currently employed as a police officer.  See September 2013 VA treatment record and November 2013 VA examination report.  Thus, TDIU is not raised by the record.  


ORDER

Entitlement to a disability rating in excess of 10 percent is denied.  


____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


